DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

	           An examiner’s amendment to the record appear below. Should the change and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for examiner’s amendment was given in a telephone interview with Michael L. Day, Reg. No. 55,101 on March 9, 2021 to put the case in condition for allowance. 
The Claims are amended, as presented below, to adopt the changes provided by Applicant’s representative on March 9, 2021. 

IN THE CLAIMS:

Please cancel claims 1-4 and amend and replace claims 23, 31, 33, 37 and 39 as follows: 

The listings of claims below will replace all prior versions, and listings, of claims in the application as follows:

Claim 1. (Cancelled)
Claim 2. (Cancelled)
Claim 3. (Cancelled)
Claim 4. (Cancelled)

23.  (Currently Amended)  A system comprising: 
(a) a plurality of windows, each window of the plurality of windows having at least one switchable optical device; and
(b) a window network comprising:
            a plurality of end window controllers configured to control a tint level of the at least one switchable optical device of each window of the plurality of windows,
            a plurality of intermediate controllers, each intermediate controller configured to couple with one or more of the plurality of end window controllers, and
            a master controller configured to couple with a network and with one or more of  the plurality of end window controllers and the plurality of intermediate controllers
            wherein control of the switchable optical devices of the plurality of windows is distributed across the plurality of end window controllers, the plurality of intermediate controllers, and the master controller, wherein the window network is configured to control the plurality of windows based at least in part on user input received by the window network.

31. (Currently Amended)  The system of claim 30, wherein the window network is further configured to control the switchable optical devices of the plurality of windows based at least in part on the sensor input.

33. (Currently Amended)  The system of claim 23, wherein the window network is configured to analyze data gathered from user interactions with the window network and modify a mode of operating the optical devices of at least some of the plurality of windows based on the data gathered from user interactions.

37. (Currently Amended)  The system of claim 23, wherein at least one of the plurality of intermediate controllers is configured to override the control of at least one of the plurality of end window controllers.

39. (Currently Amended)  A method implemented on a plurality of sites, wherein at least one of the plurality of sites comprises:
            a plurality of windows, each window of the plurality of windows having at least one switchable optical device; 
            a plurality of end window controllers configured to control a tint level of the at least one switchable optical device of each window of the plurality of windows;
            a plurality of intermediate controllers, wherein each intermediate controller is coupled with one or more of the plurality of end window controllers; and
            a master controller coupled with each of the plurality of intermediate controllers and an external network, 
            wherein control of the plurality of windows is distributed across the plurality of end window controllers, the plurality of intermediate controllers, the master controller, and the external network, 
the method comprising:
(a) analyzing data, by logic, gathered from at least some of the plurality of windows, end window controllers, intermediate controllers, and/or the 
(b) applying, by the logic, the modification to at least one of the plurality of sites such that the control of the plurality of windows is based in part on the modification and/or mode of operation learned by the logic; and
(c) providing the data gathered from at least some of the plurality of windows, end window controllers, intermediate controllers and/or the master controller at the plurality of sites to the external network.























--End--










Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Shrivastava et al. (US 202000387041 A1), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of a plurality of intermediate controllers, each intermediate controller configured to couple with one or more of the plurality of end window controllers, and a master controller configured to couple with a network and with one or more of  the plurality of end window controllers and the plurality of intermediate controllers, wherein control of the switchable optical devices of the plurality of windows is distributed across the plurality of end window controllers, the plurality of intermediate controllers, and the master controller, wherein the window network is configured to control the plurality of windows based at least in part on user input received by the window network, as recited in such manners in each of independent claim 23 and (a) analyzing data, by logic, gathered from at least some of the plurality of windows, end window controllers, intermediate controllers, and/or the master controller at the plurality of sites and learning a modification and/or a mode of operation; (b) applying, by the logic, the modification to at least one of the plurality of sites such that the control of the plurality of windows is based in part on the modification and/or mode of operation learned by the logic; and (c) providing the data gathered from at least some of the plurality of windows, end window controllers, intermediate controllers and/or the master controller at the plurality of sites to the external network, as recited in such a manner in independent claim 39.
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 23-51 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC T TECKLU/Primary Examiner, Art Unit 2193